Brannon, Judge,

(dissenting:)

I dissent, first, because I do not think that the ex ¡jarte settlement of the administrator is evidence against the guardian, a stranger. It is an in rem, ex parte proceeding, and res inter alios acta. The guardian was not a party to it. Strange that a man should be bound by a legal procedure to which he was no party.
Second, I dissent because of laches. Twenty years is what Lord Redesdale calls the common law of courts of equity, saying “That every right of action that accrues, whatever it may be, must be acted on at the utmost within twenty years.” Cited and approved in Bowman v. Wathen, 1 How. 189, and in opinion in Bargamin v. Clark, 20 Grat. 553, and opinion in Carr v. Chapman, 5 Leigh 364. The U. S. Supreme Court says in Janey v. Lupton, 13 Peters 381, that suit must be brought within the period which by the statute is fixed in matters of account.
Thirdly, I dissent because of delay in. the prosecution of the suit after it was brought. It is a rule of equity that claims must not only be brought forward within a reasonable time, but also that when suit is once brought it must be prosecuted with reasonable diligence. Hays v. Good, 7 Leigh 453; Crawford v. Patterson, 11 Grat. 374; Buster v. Holland, 27 W. Va. 511; Johnson v. Standard, 148 U. S. 360; Willard v. Wood, 164 Id. 503; Covington v. Griffin, 98 Va. 24. I regard the case of Hays v. Good, 7 Leigh 452, just like this case.